Title: To George Washington from Robert Morris, 22 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 22d August 1782.
                  
                  I have directed Capt. John Green who is the Bearer of this Letter to carry in some Letters from the Captains of two flag Ships which have arrived from England (on board one of which he was a Passenger) enclosed in a Letter from me to Sir Guy Carleton.  I am to request your Excellency would facilitate his going in and that he be permitted to stay untill he obtain the Answer which those Ships are now waiting for in this Port.  I am Sir with great Respect your Excellency’s Most Obedient & humble Servant
                  
                     Robt Morris
                  
               